 In the Matterof FISHERCLEVELAND AIRCRAFTDIvISION,GENERALMOTORS CORPORATION,PLANT No.2andBROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS,DISTRICTCOUNCIL #6,(AFL)In the Matterof FISHERCLEVELAND AIRCRAFT DIVISION, GENERALMOTORS CORPORATION, PLANT No.2 andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORK-ERS OF AMERICA,LOCAL 290 (CIO)CasesNos. 'R-5930 (8-R-1151) and R-5931- (8-R-1f14)respectivelySUPPLEMENTAL DECISIONANDAMENDMENT TO DECISION AND DIRECTION OFELECTIONSNovember 1, 1943On October 12, 1943, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceeding,' directing,inter alia,elections amongthose employees of the Company engaged as painters, carpenters, andelectricians in a plant-wide unit.The Board, upon reconsideration, is of the opinion, that the unitsof painters, carpenters, and electricians should be limited to thoseemployees engaged in the maintenance division of the Company,and hereby amends its Decision and Direction'of Elections by strikingfrom the descriptions of units of painters, carpenters, and electriciansin Section IV thereof and in the Direction of Elections therein, thewords "production and," and by striking from the Direction of Elec-tions the words "but not later than thirty (30) days from the date ofthisDirection," and substituting therefor the words "but not laterthan forty-five (45) days from the date of this Direction."152 N. L.R. B 1291.53 N. L. R. B., No. 117.657